           Case 1:19-cv-04784-WMR Document 5 Filed 01/13/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

                                          :
Jared Rhodes,                             :
                                          :
                                          :
                    Plaintiff,            :
                                            Civil Action No.: 1:19-cv-04784-WMR
      v.                                  :
                                          :
ICare Financial,                          :
                                                                                        (
                                          :
                                                                                        D
                    Defendant.            :
                                                                                        R
                                          :
                                                                                        H
                                          :

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The Plaintiff anticipates filing a notice of withdrawal of

Complaint and voluntary dismissal of this action with prejudice pursuant to FED.

R. CIV. P. 41(a) within 60 days.


Dated: January 13, 2020

                                       Respectfully submitted,

                                       By: /s/ Sergei Lemberg, Esq.
                                       Attorney Bar No.: 598666
                                       Attorney for Plaintiff
                                       LEMBERG LAW L.L.C.
                                       43 Danbury Road, Third Floor
Case 1:19-cv-04784-WMR Document 5 Filed 01/13/20 Page 2 of 3




                           Wilton, CT 06897
                           Telephone: (203) 653-2250 ext. 5500
                           Facsimile: (203) 653-3424
                           Email: slemberg@lemberglaw.com




                             2
        Case 1:19-cv-04784-WMR Document 5 Filed 01/13/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on January 13, 2020, a true and correct copy of the
foregoing Notice of Settlement was served electronically by the U.S. District Court
Northern District of Georgia Electronic Document Filing System (ECF) and that
the document is available on the ECF system.

                                      By /s/ Sergei Lemberg

                                             Sergei Lemberg
